DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I  invention (claim 1-7) in the reply filed on 11/22/2021 is acknowledged.  The examiner thanks applicant’s  concerns about claim 8 being missed and agrees that claim 8 depending on claim 1, it will be examined on the merit in group I invention. 
Claims 9-20 have been  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to  nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-5 are rejected under 35 U.S.C. 102 a (1)  as being anticipated by Tang (US5443807). 
3 are impregnated onto oxide (i.e. mullite SiO2·Al2O3)  support (claim 1-7, col. 3 lines 1-14, 35-60, col. 3 line 62-col. 4 line 11), then the catalytic active material impregnated oxide support is calcined to form the composite catalyst (col. 4 lines 60-62, example 1-2), wherein A is rare earth metal element, B is transition metal element (claim 1-4). 
Regarding claim 1, Tang teaches every and each limitation of claim 1, thus Tang anticipates claim 1. 
Regarding claim 4-5, Tang further specific discloses A being La, A’ being Sr and B being Fe or Co, for example La0.9Sr0.1FeO3-δ (col. 3 lines 35-60). 
Claim(s) 1 and 4-5 are rejected under 35 U.S.C. 102 (a (1)) as being anticipated by Wheelock (US4055513). 
Wheelock teaches a composite catalyst comprising LaCoO3 or SrSnO3 supported on a spinel-covered alumina ( i.e. Al2O3) (example 1, 3-5, claim 1-10). 
Regarding claim 1, Wheelock teaches every and each limitation of claim 1, thus Wheelock anticipates claim 1. 
Regarding claim 4-5, Wheelock already teaches  such limitations as discussed above. 
Claim(s) 1 and 4-5 are rejected under 35 U.S.C. 102 (a (1)) as being anticipated by Saguchi (JP2010238546A) (for applicant’s convenience, machine translation has been used for citations). 
Saguchi teaches a composite catalyst comprising perovskite oxide and metal oxide support (claim 1, 3-4, [0010]-[0012], [0018]) wherein the perovskite oxide having ABO3 formula  A is selected from La, Sr, Ce, Ca, Y, Er, Pr, Nd, Sm, Eu, Mg and Ba 2, CuO, ZnO ([0020], [0034]). 
Regarding claim 1,  Saguchi teaches every and each limitation of claim 1, thus Saguchi anticipates claim 1. 
Regarding claim 4-5, Saguchi specifically  discloses perovskite oxide being LaFeO3, La0.7Sr0.3 (Fe0.95Pt0.05) O3 ,  La (Fe 0.95 Pt0.05) O3 ([0033]-[0035]). 

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is rejected under 35 U.S.C. 102 (a (1)) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wheelock (US4055513). 
2/g (col. 3 lines 47-47) and oxide support increase the perovskite oxide surface area (col. 2 lines 57-58). Furthermore, Wheelock discloses identical composite oxide having identical perovskite oxide and identical oxide support  as that of instantly claimed (example 1, 3-5, claim 1-10, col. 2 line 42-col. 3 49), therefore, identical  oxide support increases the perovskite oxide surface area would have been associated or expected. 
Claim(s) 2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US5443807). 
Regarding claim 2,  Tang  does not expressly teach oxide support increasing the surface area of the perovskite oxide surface area, or the perovskite oxide surface area between 1 and 1000m2/g. 
However, Tang already teaches a same or substantially the same composite catalyst comprising  same or substantially the same perovskite oxide and same or substantially the same oxide support (claim 1-7, col. 3 lines 1-14, 35-60, col. 3 line 62-col. 4 line 11,  col. 4 lines 60-62, example 1-2) as that of instantly claimed, wherein such composite catalyst is produced via a  same or substantially the same mixing a same or substantially the same oxide support with a same or substantially the same perovskite oxide, the heating such same or substantially the same mixture under same  or substantially the same temperature as that of instant application (see published application US20200139351 para. [0104]-[0108]).  Therefore, it would have been obvious for one of ordinary skill in the art to expect that same or substantially the same composite oxide having oxide support same or substantially the same increasing  
Regarding claim 4-5,  alternatively, Tang already teaches A represents area earth metal element, preferably La, Ce or mixed rare earth, A’ represents alkaline earth element, preferably Ca, Sr or Ba (col. 3 lines 1-15); while B being Ti, Cr, Co, Mn, Cu,  Fe or Ni (col. 3 lines 1-15, 15-60).  It would have been obvious for one of ordinary skill in the art to adopt La as A with range in 0-1, and Sr, Ca etc. as A’ with range in the 0-1 and transition metal Fe, Co, Ni etc. as B for help obtaining perovskite oxide as active component for a composite oxide for catalytic oxidation and catalytic reduction as suggested by Tang (col. 3 lines 14-31). 
Regarding claim 6, Tang further specific discloses A being La, A’ being Sr and B being Fe (col. 3 lines 35-60).  It could have been obvious to adopt same ratio of La (0.75) and Sr (0.25) with B being Fe  via routine optimization (see MPEP 2144. 05 II) for help obtaining a desired perovskite oxide composite catalyst comprising La0.75Sr0.25FeO3 as active component for catalytic oxidation and catalytic reduction as suggested by Tang  (col. 3 lines 14-31). 
Regarding claim 7,  Tang already teaches such limitations as discussed above. 
	Regarding claim 8, Tang further discloses the amount of active component (perovskite oxide) is usually 5-20% by weight based on the weight of the oxide support (col. 4 lines 64-66), wherein the weight ratio of perovskite oxide to the support oxide overlaps with that ratio of instantly claimed thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
Claim(s) 3 is  rejected under 35 U.S.C. 103 as being unpatentable over Saguchi (JP2010238546A) (for applicant’s convenience, machine translation has been used for citations). 
Regarding claim 3, Saguchi further discloses perovskite oxide crystallite size in the range of 1-20 nm ([0024], [0025]), wherein such crystallite size overlaps with that of instantly claimed crystallite size range thus renders a prima facie case of obviousness (See MPEP 2144. 05 I).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JUN LI/           Primary Examiner, Art Unit 1759